 ePITTSBURGH VALVE COMPANYlogadditional violations of the Act. As we see it, the issue ofrestraint and coercion of Capital Service's employees nowattempted to be raised by the charging party involves anunfair labor practice, fundamentally different and distinctfrom the secondary boycott violations encompassed by thecomplaint and litigated at the hearing, i.e., forcing customersof Capital Service and their suppliers to cease doing businesswithCapital Service by inducing the employees of thesesecondary employers to withhold their labor. Although the courtof appeals deemed it necessary to consider the impact of theconsumer boycott on Capital Service's employees in order todecide the jurisdictionalis suein the above -mentioned injunctioncaseand stated in so deciding, that it regarded the Board tohave the "power" on the facts presented before the courtto find such action a violation of Section 8 (b) (1) (A), and toenjoin it, "if in its discretion, it determines so to act," wedo not believe that the court could have intended that thislanguagebe construed as an anticipatory ruling that suchsubstantiveissuewas in fact raised and litigated in the com-plaint proceeding now under consideration by the Board. Wetherefore believe that a fundamental procedural rule againstdeciding an issue which has not been framed or raised by thepleadings and which has not been litigated before the Board,precludes our reaching thisissue,regardless of what ourviewsmight prove to be on an independent consideration ofthe issue were it properly before us for determination.In view of the foregoing, Capital Service's motion to modifythe Decision and Order herein is hereby denied.Chairman Farmer took no part in the consideration of theabove Order Denying Motion to Modify Decision and Order.PITTSBURGH VALVE COMPANY, STERLING MANUFAC-TURING COMPANY, ands HARDWARE BRASS MANUFAC-TURING COMPANYandUNITED STEELWORKERS OFAMERICA, CIO, Petitioner. Case No. 6-RC-1256. July 13,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. G. StuartSherman, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andPeterson].'The Employer's name appearsas amended at the hearing.106 NLRB No. 12. 1 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds:21.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.No question of representation exists concerning therepresentation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of theAct, for the following reasons:The Petitioner requests a unit embracing the production andmaintenance employees of Pittsburgh Valve Co., SterlingManufacturing Co., and Hardware Brass Manufacturing Com-pany, each of which operates a separate plant in Reedsville,West Virginia.These three companies,herein called theEmployer, contend that the proposed unit is inappropriate inscope, and that their employees may only be represented in abargaining unit which also includes the employees of the SterlingFaucet Company and Sa-Mor Quality Brass,Inc., each of whichoperates a separate plant in Morgantown,West Virginia, 13miles distant from Reedsville.The Employer also contendsthat in the event the Board should find the unit proposed by thePetitioner to be appropriate,no present election should be heldbecause of the appreciable expansion now taking place atReedsville.These 5 corporations have a substantial common ownership,common officers and directors,and a very centralized controlof both production operations and labor relations policies.Together they are devoted to the manufacture of brass productsfor the plumbing industry.There is no question,and all of theparties seemingly agree,that absent extraordinary circum-stances,the integrated character of the operations and man-agement of the 5 plants owned by these companies would requirea finding that only a single bargaining unit for all 5 plants ofthe 5 separate corporations is appropriate.The 2 p l a n t s at Morgantown have been in continuousoperation for several years,and in 1951 the Board found a unitembracing those 2 plants to be appropriate and directed anelection therein.' The Petitioner,which then sought to repre-sent those employees,filed objections to the election whichfollowed the Board's decision,and also charges of unfair laborpractices against those 2 companies.4The issues raised byboth the objections and the unfair labor practice charges arestill pending before the Board.In 1951, because of a substantial increase in the Morgantownproduction operations,the 3 Reedsville companies were orga-nized and housed in 3 buildings which they sublet from theSterling Faucet Company; the Reedsville operations commencedin 1952 and have been going on for about 9 months. Some per-sonnel was transferred from Morgantown and a substantial2 TheEmployer's request for oral argument is hereby denied inasmuch as the record andthe briefs adequately present the issues and positions of the parties.3Sa-Mor Quality Brass,Inc , 93 NLRB1225.(Cases Nos.6-RC-694 and695, consolidated.)4Sterling FaucetCompany, 6-CA-428, 444, 445,and 459,consolidated. PITTSBURGH VALVE COMPANY1 1 1amount of machinery and equipment was sold by the old com-panies to the 3 new ones.The Employer's president testified without contradiction thatat the time of the hearing production operations at the 3 Reeds-yule plants were still in theirveryearly stages.As to Pitts-burgh Valve Company,it is now using only 15 percent of thefoundry and core equipment already purchased for it. Withinthenext year it will also have a pattern shop, a core andfoundry room, a grinding department and other operationalphases and services now handled by the parent company. Itsdepartments will increase from 3 to 11. The present comple-ment of 20 production and maintenance employees will increaseto between 75 and 100 within 6 months, and will reach 200within a year,the categories of employees during the sameperiod will change from 7 to 34.SterlingManufacturing Company is also carrying on limitedoperations,and has definite plans to increase equipment,departments,and job classifications.Within 6 months itspresent working force of 23 production employees will expandto 35.Within a year,when regular production has been achieved,there will be 65 employees and the current 11 job classificationswill double in number.Hardware Brass Manufacturing Company,also operating on alimited basis, is now making 1 item, but ultimately willproduce from 40 to 50 brass items. The present labor force willincrease from 11 employees to 40 within 6 months,and by early1954,when the projected toolroom engineering department,warehouse,and receiving departments will be established, theplant will have 75 employees and its 4 current job classifica-tions will expand to 15.The parties'disagreement both as to the appropriateness ofestablishing a unit limited to the Reedsville plants and as topolling those employees apart from the Morgantown workers,arises from their conflicting constructions of the Board'sdecision in the Waterous Company case.5The Employer con-tends that because the question concerning representationaffecting the Morgantown employees in Cases Nos.6-RC-694and 695 is as yet unresolved,the Reedsville employees, beinga group previously unrepresented in what could now be anappropriate unit of 5 plants,may not be polled as a separategroup,but can only be polled together with the employees ofall5plants.To the contrary,the Petitioner agrees that theunsettled conditions resulting from the alleged unfair laborpractices of the companies at Morgantown takes this situationout of the purview of the rule of the Waterous case.We find it unnecessary to decide this dispute between theparties, because it is clear that the Reedsville plants are in theprocess of a definite and substantial expansion,both as to thenumber of employees and as to the diversity of categories whichwill eventually be employed there. The present complement ofemployees is neither a substantial nor representative segmentof the group which will ultimately be employed. In such cir-5 92 NLRB 76 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances, the Board ordinarily does not order animmediateelection.6 Even assuming, therefore, that because of theunsettled conditions at the Morgantown plants, the three-plantunitproposed by the Petitioner is appropriate, we wouldnevertheless not direct an election now. Accordingly, becausethe unit requested is in the process of definite and imminentsubstantial expansion, we shall dismiss the petition withoutprejudice to the subsequent filing of another petition at a moreappropriate time.[The Board dismissed the petition.]6Coast Pacific LumberCo., 78 NLRB 1245; A. O, Smith Corp. (Air Frame ComponentDivision),100 NLRB 1379;Individual DrinkingCup Co., Inc., 101 NLRB 1751.MESTA MACHINE COMPANYandAMERICAN FEDERATIONOF LABOR, Petitioner. Case No. 6-RC,-1291. July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph C.Thackery, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all bricklayers,bricklayer helpers, and apprentices employed by the Employer.The Employer contends that the proposed unit is inappropriatefor the reasons set forth below. The employees involved areengaged in the construction,maintenance, and repair ofbricklinings and other brickwork used by the Employer in theprocess of manufacturing steel and steel products at its plantin West Homestead, Pennsylvania. The bricklayers possess andexercise craft skills, acquired after a 4-year apprenticeship.There is no history of collective bargaining for these em-ployees.The Employer contends that the proposed unit is inappropriatebecause of the integrated nature of the Employer's operations,because the bricklayers are engaged in a program of replacingand repairing equipment on regularly succeeding occasions and106 NLRB No. 16.